Citation Nr: 0030909	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In his VA Form-9 submitted in August 1999, the appellant 
complained that the RO failed to rate him as service-
connected for schizoaffective disorder.  Service connection 
for undifferentiated schizophrenia was denied in a November 
1987 rating decision.  The rating decision was not appealed.  
Should he wish to reopen the claim for service connection for 
schizophrenia or schizo-affective disorder, new and material 
evidence must be submitted, as advised by the RO in March 
1989, March 1994, January 1995, July 1998, and August 1999.  
38 C.F.R. § 3.156 (a) (2000).  In the absence of a reopened 
claim, a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in a June 1996 rating decision.  The appellant did not 
perfect an appeal as to this rating decision.

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for PTSD bears 
directly and substantially on the matter of identifying 
inservice stressors not previously identified by the 
appellant.


CONCLUSION OF LAW

The June 1996 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for post-traumatic stress disorder has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence.

Service connection for post-traumatic stress disorder was 
first denied in a November 1987 rating decision.  The 
appellant was notified in December 1987 and did not appeal.  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  
The November 1987 rating decision is final.  The RO reopened 
the claim and denied service connection for post-traumatic 
stress disorder in June 1996.  After being notified of this 
decision, the appellant in September 1996 filed a notice of 
disagreement.  A statement of the case was issued in 
September 1996.  The appellant did not however complete his 
appeal by filing a substantive appeal.  Thus, the June 1996 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000).  This appeal stems from an April 
1999 rating decision that denied service connection for post-
traumatic stress disorder. 

A finally denied claim may be reopened upon submission of 
new and material evidence.  When faced with a petition to 
reopen a previously and finally disallowed claim, the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156 (a) (2000).  
New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the June 1996 
rating decision consisted of service medical records wherein 
post-traumatic stress disorder was not diagnosed.  Service 
records confirmed the appellant's service in the Republic of 
Vietnam.  The appellant filed his first claim alleging 
service connected post-traumatic stress disorder in January 
1987.  The record also included post-service evidence of 
treatment for paranoid schizophrenia.  A VA examination 
conducted in June 1987 concluded with a diagnosis of 
schizophrenia, as did a VA examination in December 1995.  The 
appellant failed to respond to the RO's request for evidence 
of inservice stressors.

The evidence associated with the claims folder since the June 
1996 rating decision includes a detailed statement of the 
appellant's inservice stressors.  The claim for service 
connection for post-traumatic stress disorder was previously 
denied, in part, on the basis that there was no evidence of 
inservice stressors.  The submission by the appellant of an 
account of his inservice stressors cures an evidentiary 
defect that existed at the time of the prior final denial.  
Service connection for post-traumatic stress disorder 
requires credible evidence of an inservice stressor.  His 
stressor statement was the first submission of unverified 
evidence of inservice stressors, and is therefore new and 
material evidence with respect to a claim for service 
connection for post-traumatic stress disorder.  In light of 
the submission of new and material evidence, the petition to 
reopen the claim for service connection for post-traumatic 
stress disorder is granted.



ORDER

The petition to reopen the claim for service connection for 
post-traumatic stress disorder is granted.  


REMAND

In statements made to examiners, the appellant reported post-
service psychiatric treatment.  He reported an inpatient 
admission to the VA Medical Center in Jackson, Mississippi in 
the 1980's.  These records have not been associated with the 
claims folder.  He also reported post-service outpatient 
psychiatric treatment at Natchez Mental Health Center which 
were not requested.  The RO must attempt to develop these 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a Remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for post-
traumatic stress disorder since service.  
Specifically, the appellant has the duty 
to identify all medical care providers 
who have provided psychiatric treatment.  
The RO should obtain any treatment 
records identified by the appellant in 
addition to the inpatient admission 
records from the VA Medical Center, 
Jackson, Mississippi, and the Natchez 
Mental Health Center.  If the records 
cannot be obtained, the RO should attach 
written documentation of the 
unavailability of these records to the 
claims folder.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  
3. If the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


